Title: From Benjamin Franklin to Matthew Parke, 3 February 1782
From: Franklin, Benjamin
To: Parke, Matthew


Sir,
Passy, Feb. 3. 1782.
I received the Letter you did me the Honour of writing to me the 25th. past. Mr. de Chaumont having been the General Attorney appointed by all the Captains before the Cruize you mention commenced, and impower’d to receive and dispose of the Prizes &c. I apply’d to him to know the State of that affair. His Answer is, that it is now wholly in the Hands of the Marquis de Castries, to whom he has given all the Accounts, and that the Application for Payment is to be made to that Minister, the Expedition being fitted out at the Expence & on the Acct of the Government. If therefore you & the Gentlemen you Mention as interested have appointed or will appoint some Person to act for you, I am ready & willing to afford him what assistance may be in my Power, and I do not doubt of your soon obtaining what is so justly due to you.
I am, Sir, Your most obedient Servant.
Mr. A Parke. Lieut: de l’Alliance.
